Judgment unanimously affirmed, with costs. The defendant made out a good title to the lands described in the amended complaint by adverse possession. (Shinnecock Hills & Peconic Bay Realty Co. v. Aldrich, 132 App. Div. 118; affd., 200 N. Y. 533; Koch v. Ellwood, 138 App. Div. 584.) This court reverses the findings of fact made by the learned referee, contained in plaintiff’s requests to find, as follows: Those numbered 13, 14, 15 and 19; and in place of those findings this court finds as follows: The plaintiff has introduced in evidence a chain of title showing that such title as Lancaster Symes acquired, excepting lands conveyed by him or his successors in title, has devolved upon the plaintiff herein. Additional findings of fact are made as follows: (1) That plaintiff has failed to prove that the lands described in the amended complaint are a part of the lands mentioned in the patent to Lancaster Symes; (2) that plaintiff has failed to prove that at the time the patent to Lancaster Symes was issued the lands described in the amended complaint were vacant and unappropriated; (3) that plaintiff has failed to prove that Lancaster Symes or any person claiming under him ever made any entry into the lands described in the amended complaint. Present — Blaekmar, P. J., Kelly, Jaycox, Kelby and Young, JJ.